UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6997


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DONELLA MARIE HARRIEL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:03-cr-00287-TLW-2)


Submitted:   August 10, 2012                 Decided:   August 23, 2012


Before KING, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donella Marie Harriel, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Donella     Marie   Harriel          appeals    the    district    court’s

order   denying    her    motion       for    a    sentence    reduction       under   18

U.S.C. § 3582(c)(2) (2006).                  We have reviewed the record and

find    no   reversible    error.            Accordingly,      we    affirm    for     the

reasons stated by the district court.                  United States v. Harriel,

No. 4:03-cr-00287-TLW-2 (D.S.C. May 4, 2012).                        We dispense with

oral    argument   because       the     facts      and     legal    contentions       are

adequately     presented    in     the       materials      before    the   court      and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2